TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 15, 2013



                                     NO. 03-13-00140-CR


                              Benjamin Louis Labahn, Appellant

                                                   v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              MODIFIED AND, AS MODIFIED, AFFIRMED --
                  OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgment

revoking community supervision, but that such error does not require the judgment be reversed:

IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial court is

modified to delete “8 years TDCJ” as the “Terms of Plea Agreement” and to instead reflect that

the “Terms of Plea Agreement” are “Not Applicable.” As so modified, the trial court’s judgment

revoking community supervision is affirmed. It FURTHER appearing to the Court that the

appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and that

this decision be certified below for observance.